Citation Nr: 1100966	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the above claim.  


FINDING OF FACT

The evidence in favor and against the claim is evenly divided.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 112, 113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection 
for hearing loss, the Board finds that any failure on the part of 
VA to notify and/or develop the claim pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered 
prejudicial to the Veteran.  The Board will therefore proceed to 
a review of the claims on the merits.

"[I]n order to establish service connection or service- connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  In addition, service connection may also be granted on 
the basis of a post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war and 
an organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court), 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss can be service 
connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Veteran's DD Form 214 reflects that the Veteran was a member 
of the infantry during active service, and received commendations 
as a Marksman (M-14 Rifle), Expert (45 Cal Pistol), 1st Class 
Gunner (90MM recoilless Rifle), and 1st Class Gunner (106MM 
Recoilless Rifle).  

Service treatment records reflect that in December 1969, the 
Veteran reported right ear ringing, noting that he had been on 
the range the previous week.  The impression at this time was 
tinnitus, possibly related to noise, and the Veteran was advised 
that he should avoid rifle fire.  At the end of January 1970, the 
Veteran again complained of tinnitus in the right ear.  In 
February 1970, audiometric evaluation revealed some evidence of 
hearing loss in the right ear.  

In early March 1970, the Veteran complained that he thought he 
was going deaf and audiometric evaluation again revealed some 
evidence of hearing loss in the right ear.  In mid March, 
audiometric evaluation again revealed some evidence of hearing 
loss in the right ear.  Ear, nose, and throat examination at the 
end of March 1970 revealed that the Veteran reported decreased 
hearing in the right ear since advanced infantry training.  The 
impression was mild high frequency hearing loss, right ear.  As a 
result of his hearing loss, the Veteran was placed on a 
restricted duty profile until April 4, 1970.  At the time of his 
separation examination in February 1971, the Veteran complained 
of a history of hearing loss.  However, whispered voice testing 
was 15/15 bilaterally and audiometric evaluation reportedly 
revealed hearing thresholds of 0 decibels at 500, 1000, 2000, and 
4000, Hertz, bilaterally.  

Private audiometric examination in February 2003 revealed 
evidence of hearing loss in both ears.

In a written statement, dated in October 2007, the Veteran noted 
that his hearing had progressively gotten worse over the years.  
He did relate continued activities of hunting and shooting, but 
indicated that he used hearing protection even while hunting and 
mowing the grass.  

VA audiological examination in March 2008 revealed that the 
examiner reviewed the Veteran's claims folder in connection with 
this examination, including the records confirming treatment and 
complaints of hearing loss during service.  He further noted the 
Veteran's post-service occupation of managing a construction 
company, which the Veteran stated mostly involved being in an 
office.  Audiological evaluation at this time revealed hearing 
thresholds of 10, 15, 20, 30, and 55 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, in the right ear, and of 10, 
15, 20, 55, and 70 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, in the left ear.  The examiner stated that 
this data was most consistent with sensori-neural impairment, 
bilaterally.  Although the examiner found that current tinnitus 
was related to military service, he determined that hearing loss 
in neither ear was related to noise exposure while in the 
service, based on normal findings by VA standards at the time of 
service separation.  Although the examiner also believed that the 
greater loss currently demonstrated in the left ear, made it even 
more unlikely that the Veteran's right ear hearing loss was 
related to service, he again reiterated that the normal results 
at discharge made it unlikely that the hearing loss would have 
been present 37 years ago.  

Private audiometric examination in March 2009 revealed evidence 
of hearing loss in both ears.

In a March 2009, hearing instrument specialist (HIS), Dianne 
Thompson, noted the results from the private audiometric 
examinations in February 2003 and March 2003, and concluded that 
it appeared that the Veteran had permanent hearing loss that was 
the type due to nerve damage, typically caused by exposure to 
loud noise.    

The Board has considered the evidence relevant to this claim, and 
initially concludes that VA audiological results from March 2008 
support a finding of current hearing disability for VA benefits 
purposes, bilaterally.  38 C.F.R. § 3.385 (2010).

The record also reflects that while the March 2008 VA examiner 
believed that it was unlikely that the Veteran's hearing loss was 
related to his noise exposure during service, it is apparent that 
he reached this conclusion primarily on the basis that normal 
hearing was indicated at separation, without additionally 
considering the Veteran's noise exposure during service and his 
claims of continuing symptomatology since service.  The Board 
further finds that the examiner's reference to the existence of 
more pronounced hearing loss in the left ear as further evidence 
that current hearing loss was unrelated to service is unclear and 
unpersuasive.  In any event, as a result of the above-noted 
deficiencies, the Board finds that the examiner's opinion is of 
minimal probative value.

On the other hand, while the March 2009 private medical opinion 
does not fully explain why the Veteran's "type of loss is due to 
nerve damage," or specifically link the Veteran's current 
hearing loss to noise exposure during service, given the fact 
that the record reflects that the only significant noise exposure 
occurred during service, and the examiner does provide an express 
rationale for her opinion that is not contradicted by the VA 
examiner, the Board finds that this opinion essentially links the 
Veteran's current bilateral hearing loss to noise exposure during 
service, and is entitled to some evidentiary weight.  

Accordingly, because the evidence reflects some exposure to noise 
during active service, and a hearing loss by VA standards has 
been found to be documented bilaterally and consistent with noise 
exposure during service, with one opinion in favor of service 
connection and one concluding that such a link is unlikely, the 
Board will give the Veteran the benefit of the doubt, and find 
that the Veteran's bilateral hearing loss is of service origin.  
Accordingly, the Board finds that the evidence supports 
entitlement to service connection for the Veteran's hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


